The relator filed a petition for a writ of error coram nobis.
Thereafter proceedings were had resulting in an appeal to this court in which the action of the trial court was affirmed. Cook
v. State (1941), 219 Ind. 234, 37 N.E.2d 63. When the cause was remanded the State withdrew its answer and was permitted to file a demurrer, which was sustained by the court. In the present petition the relator asserts that *Page 384 
the court exceeded its jurisdiction "in and by reconsidering said State's demurrer." An order is sought mandating the trial court to try the issue presented by the petition for a writ of errorcoram nobis. The trial court had jurisdiction of the subject-matter and of the person. If the demurrer was improperly permitted or improperly sustained, the remedy is by appeal and not by original action.
The writ is denied.
NOTE. — Reported in 53 N.E.2d 630.